Case 1:19-cv-01173-DDD-JPM Document 34-1 Filed 04/27/20 Page 1 of 6 PageID #: 624



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 ALEXANDRIA DIVISION

  KAYLA J. GILES                                             CIVIL ACTION NO. 1:19-cv-01173

  VERSUS                                                     CHIEF JUDGE DEE D. DRELL

  DELTA DEFENSE, L.L.C. and                                  MAGISTRATE JUDGE JOSEPH
  UNITED SPECIALTY INSURANCE                                 H. L. PEREZ-MONTES
  COMPANY


       DELTA DEFENSE, LLC’S MEMORANDUM IN SUPPORT OF MOTION FOR
                           SUMMARY JUDGMENT


         NOW INTO COURT, through undersigned counsel, comes Delta Defense, LLC which

  submits this Memorandum in Support of its Motion for Summary Judgment pursuant to Federal

  Rule of Civil Procedure 56. Summary Judgment dismissing plaintiff’s, Kayla Giles (“Giles”),

  claims against Delta Defense, LLC (“Delta”) is appropriate because Giles can offer no evidence

  supporting her claims that Delta is liable to her for payments pursuant the insurance policy issued

  by United Specialty Insurance Company to Delta. Delta is not an insurance company and has no

  authority regarding the claims process, therefore, Delta’s Motion for Summary Judgment should

  be granted.

                                         INTRODUCTION

         Kayla Giles filed the instant suit with a complaint titled “Complaint to Recover Funds Due

  Under Insurance Policy” on September 6, 2019 and named United Specialty Insurance Company

  (“USIC”) and Delta Defense, LLC as the defendants. (Doc. 5). The insurance policy which forms

  the basis of this suit was issued by United Specialty Insurance Company to Delta Defense, LLC to

  provide self-defense liability coverage to all United States Concealed Carry Association

  (“USCCA”) members. Ex. 1-A, CONFIDENTIAL, Policy. Under the policy, if a USCCA member
Case 1:19-cv-01173-DDD-JPM Document 34-1 Filed 04/27/20 Page 2 of 6 PageID #: 625



  is forced to use their concealed weapon in an act of self-defense as defined by the policy, the policy

  will pay up to $150,000.00 in criminal defense reimbursement and up to $1,000,000.00 towards

  civil suit defense and damages to Platinum Members. Id.

                                      BACKGROUND FACTS

         Giles, a member of the USCCA, enrolled in the self-defense liability policy issued by USIC

  on August 27, 2018. On September 8, 2018, Giles and her estranged husband, Thomas Coutee,

  agreed to meet at the Walmart parking lot in Alexandria so Coutee could pick up Giles’ children

  to attend his daughter’s birthday party. During the exchange of the children, an altercation occurred

  and Giles shot Coutee with the handgun she carried in her vehicle. Coutee died as a result of his

  injuries and Giles was arrested and subsequently charged with second degree murder and

  obstruction of justice. Her criminal case is pending and captioned, State of Louisiana vs. Kayla

  Jean Giles Coutee, 9th JDC, Parish of Rapides, Docket No.: 345209.

         While still at the scene of the shooting, Giles contacted the USCCA to report the incident

  and seek coverage pursuant to the self-defense liability insurance policy issued by USIC. After

  reviewing the preliminary reports, USIC tendered $50,000.00 to be used as a retainer for Giles’

  criminal defense attorney. With that payment, USIC issued a Reservation of Rights letter on

  October 15, 2018 due to its ongoing review of the claim. After receiving more information and

  documents regarding the police investigation and criminal charges filed against Giles, USIC

  denied Giles’ claim and issued a Disclaimer of Coverage because the matter did not involve an

  “act of self-defense” as defined by the policy. Delta was not involved in any of the foregoing

  except that it is the named insured on behalf of USCCA members of the policy issued by USIC.

  This lawsuit followed.
Case 1:19-cv-01173-DDD-JPM Document 34-1 Filed 04/27/20 Page 3 of 6 PageID #: 626



                                     LAW AND ARGUMENT

     I.      Summary Judgment Standard

          Plaintiff bears the burden of proving all essential elements of her claims. Pursuant to

  Federal Rule of Civil Procedure 56(a), a “court shall grant summary judgment if the movant shows

  that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

  matter of law.” The summary judgment standard is well established “where Plaintiffs bear the

  burden of proof at trial, Defendants seeking summary judgment bear the initial burden of showing

  that Plaintiffs have failed to produce evidence raising a genuine issue of fact on any essential

  element of their claims. Celotex Corp. v. Catrett, 477 U.S. 317, 322-323 (1986). Once Defendants

  achieve this, the burden shifts to Plaintiffs to produce evidence demonstrating a genuine issue of

  material fact exists for trial. Id.; Engstrom v. First Nat. Bank of Eagle Lake, 47 F.3d 1459, 1462

  (5th Ci. 1995). The mere existence of a scintilla of evidence in support of the plaintiff’s position

  will be insufficient; there must be evidence on which the jury could reasonably find for plaintiff.

  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).

          A. Delta Defense, LLC is the named insured under USIC Policy No. USA4054455,
             not the insurer.

          Plaintiff seeks to recover funds “due under insurance policy.” (Doc. No. 5). Plaintiff’s

  causes of action stated in her Complaint are all based on allegations that she is entitled to funds

  owed under the policy of insurance issued by USIC. Id. Plaintiff seeks the “amounts which should

  have been covered under the policy of self-defense liability insurance.” Id. The complaint does not

  allege Delta is an insurer or insurance company and she cannot present any evidence to show

  otherwise. Giles has made no allegations, such as fraud or negligence, that Delta is liable for any

  amounts or actions beyond the terms and proceeds of the insurance policy.
Case 1:19-cv-01173-DDD-JPM Document 34-1 Filed 04/27/20 Page 4 of 6 PageID #: 627



         Delta is not a proper defendant in this action because Delta is a private company that

  provides marketing, operations and customer care services to the USCCA including educational

  programs, training and legal protection programs. Delta is the owner of the insurance policy issued

  by USIC and designates USCCA members as insureds should they elect to enroll and pay

  membership fees. Ex. 1-A, CONFIDENTIAL. Delta owns and pays for the policy and enrolled

  USCCA members receive the benefits. Further, Delta is identified as the policy holder on the

  declarations page. Ex. 1-A, CONFIDENTIAL, Policy, USIC 000006. Delta is not an insurer, thus

  any claims for recovery of funds due pursuant to an insurance contract with USIC should be

  directed to USIC. Plaintiff cannot provide any evidence to show a genuine issue of fact regarding

  Delta’s status as an insurer because none exists. No caselaw is necessary to support this assertion

  as this is not a matter of law or interpretation. All evidence and documents support the fact that

  Delta is not an insurer.

         B. Delta has no involvement in the coverage determination made by USIC.

         Beyond the fact that Delta is not an insurer, Delta has no involvement in the coverage

  decisions made by USIC under the policy. Ex. 1, CONFIDENTIAL, Affidavit. Delta does not

  assess the claims, investigate, retain defense attorneys or provide coverage opinions or decisions

  regarding payment of claims. When a USCCA member files a claim, they contact USCCA who

  forwards the claims to USIC. USIC investigates the claims, assesses coverage and pays claims

  when applicable. Delta is not involved in this process, and plaintiff cannot provide any evidence

  to the contrary. Further, the initial tender of $50,000.00 which is acknowledges by Giles was issued

  by USIC to Giles and Delta was not listed as a payor or payee because Delta is not involved in

  claims processing.
Case 1:19-cv-01173-DDD-JPM Document 34-1 Filed 04/27/20 Page 5 of 6 PageID #: 628



         C. Plaintiff’s Complaint contains no allegations against Delta separate from seeking
            the proceeds of the insurance policy.

         In most civil suits, both the insured and the insurer are named as defendants. Louisiana has

  permitted this direct action against insurers via statute, La. R.S. 22:1269. The insurer is named

  because it provides coverage to the insured who is the alleged tortfeasor. That is not the case here

  because Delta has committed no tort and plaintiff has made no allegations of tortious conduct by

  Delta. Based upon the facts pled and causes of action identified by plaintiff, there is no question

  of fact that Delta is neither a tortfeasor or insurer, thus claims against Delta should be dismissed.

         D. Delta agrees with the denial of coverage issued by USIC.

         While Delta has no involvement in the claims and coverage process, Delta agrees with and

  supports USIC’s Motion for Summary Judgment which asserts that the incident is not covered

  pursuant to the policy terms. It is clear that Giles’ actions before, during and after the shooting of

  Coutee, and the subsequent criminal charges brought against her create substantial support for

  USIC’s denial of her claim. Even if this Court finds ambiguity in Delta’s status as the insured and

  not the insurer, plaintiff’s claims should be dismissed as to both defendants based upon the clear

  policy language.

                                                CONCLUSION

         Based upon the foregoing, Delta is entitled to summary judgment because Delta is not an

  insurer and does not participate in the claims process, therefore, the recovery of funds allegedly

  due under an insurance policy does not involve Delta in any way. Plaintiff has made no allegations

  nor pled any facts to the contrary. This Court should grant Delta’s Motion for Summary Judgment

  and dismiss all claims against Delta with prejudice.
Case 1:19-cv-01173-DDD-JPM Document 34-1 Filed 04/27/20 Page 6 of 6 PageID #: 629



                                                    Respectfully submitted,

                                                    KOEPPEL CLARK


                                                    ___/s/W. Scarth Clark___________
                                                    PETER S. KOEPPEL (#1465)
                                                    W. SCARTH CLARK (#22993)
                                                    MEGAN B. JACQMIN (#33199)
                                                    2030 St. Charles Avenue
                                                    New Orleans, Louisiana 70130
                                                    Telephone: 504-598-1000
                                                    Facsimile: 504-524-1024

                                                    Attorneys for Delta Defense, LLC




                                 CERTIFICATE OF SERVICE

         I DO HEREBY CERTIFY that I have on this 24th day of April 2020, served the foregoing

  pleading on all counsel of record herein via CM/ECF filing through the United States District

  Court System, email, and/or United States Mail.

                            ________/s/_W. Scarth Clark_________
                                   W. SCARTH CLARK
